August 2007 Investor Presentation www.ctscorp.com This presentation contains statements that are, or may be deemed to be, forward-lookingstatements within the meaning of the Private Securities Litigation Reform Act of 1995. Theseforward-looking statements include, but are not limited to, any financial or other guidance,statements that reflect our current expectations concerning future results and events, and anyother statements that are not based solely on historical fact. Readers are cautioned not to placeundue reliance on these forward-looking statements, which speak only as of the date hereof. These forward-looking statements are made subject to certain risks, uncertainties and otherfactors, which could cause our actual results, performance or achievements to differ materially fromthose presented in the forward-looking statements, including, without limitation, rapid technologicalchange and general market conditions in the automotive, communications and computer industries;reliance on key customers; CTS’ ability to protect its intellectual property; pricing pressures anddemand for CTS’ products; risks associated with CTS’ international operations, including trade andtariff barriers, exchange rates and political and geopolitical risks; and the impact of the accountingmisstatements at its Moorpark and Santa Clara, California locations, including the results or theimpact of the SEC’s informal inquiry into these misstatements. For more detailed information on the risks and uncertainties associated with CTS’ business, seethe reports CTS files with the SEC. CTS undertakes no obligation to publicly update itsforward-looking statements to reflect new information or events or circumstances that arise afterthe date hereof, including market or industry changes. Safe Harbor Statement 2 Automotive Electronic Components EMS Operations Global Operations 3 Based on last four quarter sales through June 2007 Total CTS EMS 60% Components & Sensors 40% Automotive 25% Communications 6% Other 7% Computer/ Medical 2% Communications 16% Computer 22% Industrial/ Medical 15% Defense/ Aerospace 7% Segments Sales By Market 4 Based on origin of sales Regions Customers Top 2 Very Diversified Customer and Geographic Base Low Cost Manufacturing 44% Sales Diversification 5 Overall Organic Growth Target: 6% - 9% Growth Drivers 2007-2010 Components & Sensors Segment –Automotive (Double-digit growth) •Asian customers (Toyota, Honda, Chery) •New products and product extensions (e.g. Smart Actuators and Turbochargers) •Tighter emissions regulations (for light vehicles and adjacent/commercial markets) –Electronic Components (Single-digit growth) •Communications infrastructure: New customers and products •Military electronics: Network-centric military communications •Piezoceramics: Extending range of capabilities EMS Segment (Single-digit growth) –Defense and Aerospace: Increasing outsourcing; largest markets in USA/UK –Medical: Increasing medical equipment manufacturing in Asia; CTS fully certified –Industrial: Equipment manufacturers increasing outsourcing to lower cost regions. Mergers and Acquisitions 6 Strategy •Aggressively expand product base. –Content growth > unit growth. •Broaden customer base. •Leverage product/market strength into Asian market. •Penetrate adjacent / commercial markets. Targeting Double-Digit Growth Automotive Products 7 Awarded 55 Platforms •CTS currently supplies 10 majorcustomers in North America, Europeand Asia. •New wins include seven recentlyannounced awards from Chery. Total Available Market (Including Pedal Sensors) $150 $223 $266 $361 $381 $330 CTS Accelerator Pedal Modules Offer Performance, Quality and Cost Advantages CTS Sales $ in Millions $400 $408 $414 Accelerator Pedal Module 8 CTS Sales $ in Millions Asia Over 50% ofGrowth Actual 10 Year Projected Growth In Vehicle Sales(17M Units) China regulations driving local content CTS Operations in Taiwan and China New Zhongshan facility fully operational Asian Automotive Growth 9 Strategy • Focus on higher margin engineeredcomponents. • Launch innovative and differentiating new products. • Expand into new customers and applications. • Leverage our global footprint and Asian manufacturing. Leveraging Growth Opportunities Electronic Components 10 Ceramic Filters Frequency Components/Modules Resistor Diversified Product/Market Portfolio PZT Switches PRODUCTS Consumer Industrial/Other(incl. Hydrophones/Printers) Communications (Primarily Infrastructure Applications) Computer MARKETS Medical Defense/Aerospace Based on 2006 Sales Electronic Components - Sales 11 OCXO RF Module Filter WiMAX Optical Networking Cellular Repeaters Wireless Base Station SatelliteCommunications Infrastructure Sales $ Millions Electronic Components -Communications Infrastructure 12 iTarget customers with complex needs. iOffer full-service flexibility. iLeverage geographic footprint. –Global sourcing. –Local NPI Ù global completion. Strategy Electronics Manufacturing Solutions 13 TIER 1 4Large/Global > $2B 4Optimized to Low Mix - High Volume TIER 2 4Medium/ Regional/Global$200 - $2B 4Optimized to High Mix -Medium Volume TIER 3/4 4Small/Regional < $200M 4Optimized to High Mix - Low Volume gLarge OEMs gLow Mix; High Volume gVery Price Sensitive gMedium - Large OEMs gHigh Mix; Medium Volume gSpecial Needs gSmall - Medium OEMs gGenerally Local / Regional gHigh Mix; Low - Medium Volume CUSTOMER Characteristics/Needs EMS Companies EMS Industry 14 Communications Industrial Medical Computer First Half 2007 Aerospace/ Defense Added 20 new customers in2006 Improved Customer/Market Mix EMS Business 15 Financial Summary Definitions and reconciliation of non-GAAP financial terms are included inthe Appendix of this presentation and on CTS’ Web site at www.ctscorp.com New Products/Acquisition Driving Sales Growth $ in Millions First Half Sales 17 Earnings Growing Faster Than Revenues $0.71 $0.75 GAAP* * Includes $0.05 for one-time investigation costs / professional fees. EPS 18 Expense Leverage Contributing to Earnings Growth 12.5% 13.0% S,G&A and R&D Expenses(Percent of Sales) 19 Capital Expenditures Normal Level 3% Controllable Working Capital* Target 13% * Controllable Working Capital Defined as Accounts Receivable + Inventories - Accounts Payable. Efficient Utilization of Capital 4% Balance Sheet Management 20 Strong Free Cash Flow Indicates Quality of Earnings $ in Millions Net Earnings and Free Cash Flow 21 Strong Balance Sheet Supports Growth and Shareholder Value Initiatives Current Capital Structure Total Debt to Capitalization 195 Total Debt Cash Debt to Capitalization 66 Equity Capital Structure 22 Growth Strategies are Working Expect EPS Growth > Sales Growth Value Proposition •Positioned in high-growth markets. •Positive cash flow to fund growth. •Leverageable capacity and operating structure. •Strong balance sheet and conservative capital structure. 23 APPENDIX 24 ® ® Automotive EC EMS Customers 25 Position Sensors: Air Intake Exhaust Gas Re-circulating AcceleratorPedal Modules: Pedal Position Sensors Fuel Level Sensing Seat Belt TensionSensors ElectronicThrottle Sensors Electric Actuators: Active Manifolds Turbochargers Diesel Systems Automotive Product Applications 26 Medical Devices& Equipment Defense &Aerospace StorageInfrastructure CommunicationsInfrastructure IndustrialApplications Pain Management Glucose Monitoring CO2 Cabinets Blood Analysis Ophthalmology Heart Defibrillator Thermal Weapons Secure Phone System Radar Systems Defense Comms RAID Card GSM BTS Network Routers 3G Apps IP Infrastructure CDMA BTS Wireless LAN Arrays Airport Explosives Detection Enterprise Virtual Array RAID Controller Cards 10 Bay RAID Enclosure 12 Bay RAID Chassis RAID Card CNC Lathes Process Controls Test & Measurement Security Ultra High-End Workstation EMS Product Applications 27 Resistor &Frequency Products Frequency Filtersand RF Modules forInfrastructure Variable Resistors,Encoders & Switches Router Storage Test System Game Controller Server Instrument Piezoelectric Medical Ultrasound Wide Format Inkjet Printer Head Undersea Energy Exploration WiMAX Wireless Base Station Telematics Washing Machine Garage Door Opener Home Repeater Electronic Components ProductApplications 28 Electronic Components Major CTS Competitors PRODUCTS Automotive Products Frequency Products - Infrastructure Ceramic Filters Resistor Networks Electronics Manufacturing Services COMPETITION AB Electronics, Alps, Bosch, Delphi, Denso,Hella, Mikuni, SiemensVDO C-MAC, M/A Com, Mtron, Raltron, Pericom,Sirenza, Vectron, Z-Comm Murata, TDK, UBE BI Tech, Bourns, KOA, Vishay Axiom, Celestica, Flextronics, Jabil, LaBarge,Note, Pemstar, Plexus, Sanmina-SCI, Simclar,Solectron, Sypris Electronics 29 Awarded 8 Engine Platforms §Initial growth with torque motortechnology on active manifolds §Brushless DC motor technology extendsapplication and torque range to multiplepowertrain applications -Integrated drive and sensor electronics -Brushless reliability Total Available Market $ in Millions Integration of CTS sensor and actuatortechnologies create exceptional customer value Electric Actuators 30 Sales $ in Millions Medical Ultrasound Wide Format Inkjet Printer Head Undersea Energy Exploration Technology: - Superior piezo ceramic material - Photolithographic capabilities - Ultra-Thin - High dielectric Electronic Components -Piezo Electronic Elements 31 Target Adjusted Return on Invested OPERATING MARGIN AFTER-TAX (NOPAT Margin) INVESTED CAPITAL TURNOVER Overall ROIC Improvement on Track 2003 2004 2005 4% 2% 6% 8% 0.5 1.0 1.5 2.0 2.5 3.0 3.5 4.0% 6.3% 7.5% ROIC 10% 12% 4.0 EMS Components & Sensors 7.9% 2006 Capital (ROIC) 32 Note: Data shown excludes all restructuring and related one-time charges, asset impairments, customer reimbursement, income tax adjustmentand material asset gains, except adjusted EBITDA, which includes the customer reimbursement only. Financial Summary 33 Note: Data shown excludes restructuring costs, income tax adjustments related to repatriation and material asset gains. Other Financial Data - Income Statement 34 Other Financial Data -Balance Sheet Metrics 35 CTS Corporation Appendix 1 CTS Corporation Reconciliation of Diluted Earnings Per Share to Adjusted Diluted Earnings Per Share 2006 2005 Full Year Q3 Q2 Q1 Q4 Q2 2005 2004 2003 2002 Earnings per share $ 0.16 $ 0.14 $ 0.13 $ 0.19 $ 0.10 $ 0.53 $ 0.53 $ 0.36 $ (0.54 ) Tax affected charges (credits) to reported earnings per share: Restructuring, restructuring-related, and asset impairment charges 0.02 0.03 0.04 0.10 0.45 Customer reimbursement (0.07 ) Gain on sale of excess equipment less LTCC severance (0.02 ) (0.02 ) Gain on sale of excess Canadian land (0.05 ) Total tax affected adjustments to reported earnings per share 0.02 0.03 0.04 (0.02 ) - (0.02 ) (0.05 ) 0.10 0.38 Tax impact of cash repatriation 0.03 0.11 0.14 Impact of reversal of tax reserves (0.04 ) (0.04 ) (0.22 ) Adjusted earnings per share $ 0.18 $ 0.17 $ 0.17 $ 0.20 $ 0.17 $ 0.61 $ 0.48 $ 0.24 $ (0.16 ) Page 1 CTS Corporation Free Cash Flow ($ in millions) 2007 YTD 2007 2006 2005 Full Year Q2 Q2 Q1 Q4 Q3 Q2 Q1 Q4 Q3 Q2 Q1 2006 2005 2004 2003 2002 Cash flows provided from (used by) operations $ 15.5 $ 11.4 $ 4.1 $ 18.7 $ 11.1 $ 14.8 $ 2.6 $ 14.8 $ 5.1 $ 13.7 $ 10.9 $ 47.2 $ 44.5 $ 14.0 $ 25.7 $ 24.1 Capital expenditures (6.3 ) (3.6 ) (2.7 ) (4.7 ) (5.2 ) (3.4 ) (2.5 ) $ (2.5 ) (6.6 ) (2.9 ) (3.0 ) (15.8 ) (15.0 ) (12.7 ) (9.0 ) (12.8 ) Free cash flow $ 9.2 $ 7.8 $ 1.4 $ 14.0 $ 5.9 $ 11.4 $ 0.1 $ 12.3 $ (1.5 ) $ 10.8 $ 7.9 $ 31.4 $ 29.5 $ 1.3 $ 16.7 $ 11.3 Page 2 CTS Corporation Definition of Financial Term-"Controllable Working Capital as % of Annualized Sales" ($ in millions) December 31, December 31, 2006 1999 Net Accounts Receivables $ 106.0 $ 124.7 Net Inventory 60.5 78.9 Accounts Payables (78.2 ) (68.3 ) Controllable Working Capital 88.3 135.3 Controllable Working Capital % 12.7 % 20.0 % Page 3 CTS Corporation Definition of Financial Term-"Total Debt to Capitalization" ($ in millions) 2007 2006 2005 2004 2003 2002 2000 Q2 Q1 Q4 Q3 Q2 Q1 Q4 Q3 Q2 Q1 Q4 Q4 Q4 Q4 Notes payable $ 1.5 $ 3.5 $ 5.4 $ 9.5 $ 12.1 $ 14.1 $ 13.3 $ 3.0 $ 3.0 $ 3.5 $ 3.3 $ - $ - $ 7.4 Current portion of long-term debt - - 0.2 0.2 0.2 0.2 0.2 0.2 0.3 0.5 - 28.4 10.0 Long-term debt 60.0 60.0 60.6 60.6 64.3 68.2 68.3 94.7 85.6 133.9 94.2 75.9 67.0 178.0 Total debt 61.5 63.5 66.2 70.3 76.6 82.5 81.8 97.9 88.9 137.9 97.5 75.9 95.4 195.4 Total shareholders' equity 325.5 323.6 319.0 346.5 339.5 333.6 328.1 323.8 322.7 324.3 310.7 294.2 265.0 246.4 Total capitalization $ 387.0 $ 387.1 $ 385.2 $ 416.8 $ 416.1 $ 416.1 $ 409.9 $ 421.7 $ 411.6 $ 462.2 $ 408.2 $ 370.1 $ 360.4 $ 441.8 Total debt to capitalization 15.9 % 16.4 % 17.2 % 16.9 % 18.4 % 19.8 % 20.0 % 23.2 % 21.6 % 29.8 % 23.9 % 20.5 % 26.5 % 44.2 % Page 4 CTS Corporation Reconciliation of Operating Earnings to Adjusted Operating Earnings ($ in millions) 2006 2006 2006 2005 Full Year Q3 Q2 Q1 Q4 2006 2005 2004 2003 2002 Operating earnings (loss) $ 8.5 $ 7.6 $ 7.6 $ 13.5 $ 32.8 $ 37.9 $ 31.1 $ 13.8 $ (14.8 ) Charges (credits) to reported operating earnings (loss): Restructuring, restructuring-related, and asset impairment charges 0.8 1.4 2.1 4.3 4.6 19.6 Customer reimbursement (3.1 ) Gain on sale of excess equipment less LTCC severance (1.2 ) (1.2 ) Gain on sale of excess Canadian land (2.7 ) Total adjustments to reported operating earnings (loss) 0.8 1.4 2.1 (1.2 ) 4.3 (1.2 ) (2.7 ) 4.6 16.5 Adjusted operating earnings, excluding the above referenced items $ 9.3 $ 9.0 $ 9.7 $ 12.3 $ 37.1 $ 36.7 $ 28.4 $ 18.4 $ 1.7 Adjusted operating earnings, excluding the above reference items, as a percentage of total sales 5.6 % 5.4 % 6.5 % 7.9 % 5.7 % 5.9 % 5.3 % 4.0 % 0.4 % Page 5 CTS Corporation Reconciliation of Net Earnings to Adjusted Net Earnings ($ in millions) 2006 2005 Full Year Q3 Q2 Q1 Q4 Q2 2006 2005 2004 2003 2002 Net earnings (loss) $ 6.2 $ 5.3 $ 5.0 $ 7.5 $ 3.9 $ 24.2 $ 20.8 $ 19.9 $ 12.6 $ (17.9 ) Charges (credits) to reported net earnings (loss): Restructuring, restructuring-related, and asset impairment charges 0.8 1.4 2.1 4.3 4.6 19.6 Customer reimbursement (3.1 ) Gain on sale of excess equipment less LTCC severance (1.2 ) (1.2 ) Gain on sale of excess Canadian land (2.7 ) Total adjustments to reported net earnings (loss) 0.8 1.4 2.1 (1.2 ) - 4.3 (1.2 ) (2.7 ) 4.6 16.5 Total adjustments, tax affected 0.6 1.1 1.6 (0.9 ) - 3.4 (0.9 ) (2.1 ) 3.4 12.4 Tax impact of cash repatriation, net of tax benefit relating to reversal of income tax reserves in certain foreign jurisdictions 1.5 4.5 6.0 Impact ofreversal of tax reserves (1.7 ) (1.7 ) (7.9 ) Adjusted net earnings (loss) $ 6.8 $ 6.4 $ 6.6 $ 8.1 $ 6.7 $ 27.6 $ 24.2 $ 17.8 $ 8.1 $ (5.5 ) Adjusted net earnings (loss) as a percentage of total sales 4.1 % 3.9 % 4.4 % 5.2 % 4.3 % 4.2 % 3.9 % 3.3 % 1.7 % -1.2 % Page 6 CTS Corporation Reconciliation of Gross Margin to Adjusted Gross Margin ($ in millions) Q2 Q1 2006 2006 Gross Margin $ 31.8 $ 30.0 Charges (credits) to reported gross margin: Restructuring-related costs included in cost of goods sold 0.5 0.2 Total adjustments to reported gross margin 0.5 0.2 Adjusted gross margin $ 32.3 30.2 Adjusted gross margin as a percentage of total sales 19.5 % 20.1 % Page 7 CTS Corporation ADJUSTED EBITDA ($ in millions) 2007 YTD 2007 2006 2005 Full Year Q2 Q2 Q1 Q4 Q3 Q2 Q1 Q4 Q3 Q2 Q1 2006 2005 2004 2003 2002 Net earnings (loss) $ 9.9 $ 5.9 $ 4.0 $ 7.7 $ 6.2 $ 5.3 $ 5.0 $ 7.6 $ 5.9 $ 3.9 $ 3.4 $ 24.2 $ 20.8 $ 19.9 $ 12.6 $ (17.9 ) Depreciation and amortization expense 11.6 5.8 5.8 5.9 5.8 6.5 6.7 7.2 6.2 6.8 6.9 24.9 27.1 26.1 33.6 43.4 Interest expense 1.4 0.7 0.7 0.8 0.8 1.0 1.1 1.3 1.3 1.6 1.7 3.7 5.9 5.5 7.6 10.2 Tax expense (benefit) 2.7 1.6 1.1 1.5 1.9 1.5 1.6 4.8 1.6 4.9 1.0 6.5 12.3 6.1 (6.3 ) (5.9 ) EBITDA $ 25.6 $ 14.0 $ 11.6 $ 15.9 $ 14.7 $ 14.3 $ 14.4 $ 20.9 $ 15.0 $ 17.2 $ 13.0 $ 59.3 $ 66.1 $ 57.6 $ 47.5 $ 29.8 Charges (credits) to EBITDA: Restructuring, restructuring-related, and asset impairment charges 0.8 1.4 2.1 4.3 4.6 19.6 Customer reimbursement (3.1 ) Gain on sale of excess equipment less LTCC severance (1.2 ) (1.2 ) Gain on sale of excess Canadian Land (2.7 ) Total adjustments to reported EBITDA - 0.8 1.4 2.1 (1.2 ) - - - 4.3 (1.2 ) (2.7 ) 4.6 16.5 Adjusted EBITDA $ 25.6 $ 14.0 $ 11.6 $ 15.9 $ 15.5 $ 15.7 $ 16.5 $ 19.7 $ 15.0 $ 17.2 $ 13.0 $ 63.6 $ 64.9 $ 54.9 $ 52.1 $ 46.3 Adjusted EBITDA % of total sales 7.7 % 8.3 % 7.1 % 9.2 % 9.4 % 9.5 % 11.0 % 12.7 % 10.1 % 10.9 % 8.4 % 9.7 % 10.5 % 10.3 % 11.3 % 10.1 % Page 8 CTS Corporation Definition of Financial Term - Adjusted Return on Invested Capital Full Year 2006 2005 2004 2003 Operating earnings $ 32.8 $ 37.9 $ 31.1 $ 13.8 Charges (credits) to reported operating earnings: Restructuring and asset impairment charges 4.3 4.6 Gain on sale of excess equipment less LTCC severance (1.2 ) Gain on sale of excess Canadian land (2.7 ) Total adjustments to reported operating earnings 4.3 (1.2 ) (2.7 ) 4.6 Adjusted operating earnings $ 37.1 $ 36.7 $ 28.4 $ 18.4 Tax rate 21 % 24 % 23 % 25 % Tax effected adjusted operating earnings $ 29.3 $ 27.9 $ 21.9 $ 13.8 Invested Capital: Current Year: Shareholders' equity $ 319.0 $ 328.1 $ 310.7 $ 294.2 Long-term debt 60.6 68.3 94.2 75.9 Notes payable and current portion of LT debt 5.6 13.5 3.3 - Less:Cash (38.6 ) (12.0 ) (61.0 ) (25.4 ) Invested capital $ 346.6 397.9 347.2 344.7 Prior Year: Shareholders' equity 328.1 310.7 294.2 265.0 Long-term debt 68.3 94.2 75.9 67.0 Notes payable and current portion of LT debt 13.5 3.3 - 28.3 Less:Cash (12.0 ) (61.0 ) (25.4 ) (9.2 ) Invested capital 397.9 347.2 344.7 351.1 Adjusted invested capital $ 372.3 $ 372.6 $ 346.0 $ 347.9 Adjusted return on invested capital 7.9 % 7.5 % 6.3 % 4.0 % Sales $ 655.6 $ 617.5 $ 531.3 $ 463.0 Tax effected adjusted operating earnings 29.3 27.9 21.9 13.8 Tax effected adjusted operating margin as a percentage of sales (a) 4.5 % 4.5 % 4.1 % 3.0 % Sales $ 655.6 $ 617.5 $ 531.3 $ 463.0 Adjusted invested capital 372.3 372.6 346.0 347.9 Invested capital turns (b) 1.76 1.66 1.54 1.33 Adjusted return on invested capital (a) x (b) 7.9 % 7.5 % 6.3 % 4.0 % Page 9
